 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
     MYRNA IDALIA CONTRERAS,                             CASE NO. C19-00296 RSM
 9
                                    Plaintiff,           STIPULATED MOTION FOR
10                     v.                                ORDER OF DISMISSAL

11 UNITED STATES DEPARTMENT OF
   STATE, UNITED STATES IMMIGRATION
12 AND CUSTOMS ENFORCEMENT,

13                                  Defendants.

14
                                          JOINT STIPULATION
15
              The parties, through undersigned counsel and Plaintiff appearing pro se, hereby stipulate
16
     and agree that this case may be dismissed without prejudice and without costs or fees to either
17
     party.
18
     //
19
     //
20
     //
21
     //
22
     //
23
      STIPULATED MOTION FOR ORDER OF DISMISSAL                            UNITED STATES ATTORNEY
      Case No. C19-00296 RSM - 1                                          700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1          Dated this 21th day of May, 2019.

 2   BRIAN T. MORAN
     United States Attorney
 3

 4    /s/ Priscilla T. Chan                        .    /s/ Myrna I. Contreras
     PRISCILLA T. CHAN, WSBA No. 28533                 MYRNA I. CONTRERAS, Pro Se
 5   Assistant United States Attorney                  4301 S 263rd Street
     Western District of Washington                    Kent, Washington 98032
 6   United States Attorney’s Office                   Phone: 206-931-5531
     700 Stewart Street, Suite 5220                    Email: myrnac68@gmail.com
 7   Seattle, Washington 98101
     Phone: 206-553-7970                               Pro Se
 8   Email: Priscilla.Chan@usdoj.gov

 9   Attorneys for Defendants

10

11

12                                              ORDER

13          IT IS HEREBY ORDERED that this case is dismissed without prejudice and without an

14 award of costs or fees to either party.

15          Dated this 21st day of May 2019.

16

17                                              A
                                                RICARDO S. MARTINEZ
18                                              CHIEF UNITED STATES DISTRICT JUDGE

19

20

21

22

23
     STIPULATED MOTION FOR ORDER OF DISMISSAL                       UNITED STATES ATTORNEY
     Case No. C19-00296 RSM - 2                                     700 STEWART STREET, SUITE 5220
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
